Title: Thomas Jefferson to Robert Taylor and Chapman Johnson, 16 May 1820
From: Jefferson, Thomas
To: Taylor, Robert Barraud,Johnson, Chapman


					
						Dear Sir
						
							Monticello
							May 16. 20.
						
					
					We regretted much your absence at the late meeting of the board of Visitors, but did not doubt it was occasioned by uncontroulable circumstances. as the matters which came before us were of great importance to the institution, I think it a duty to inform you of them.
					You know the sanction of the legislature to our borrowing 60,000 D on the pledge of our annuity of 15,000.D. the Literary board offered us 40,000. D on that pledge, to be repaid at five instalments, commencing at the end of the 3d year from the date of the loan, and interest to be regularly paid in the mean time. we endeavored to obtain permission to draw for only 15,000.D. at first, and for 2000.D. monthly afterwards, to avoid the payment of dead interest. this they declined, as bound themselves to keep the whole of their capital always in a course of fructification. we then requested a postponement of instalments to the 4th instead of the 3d year, with an additional loan of the further sum of 20,000. D authorised by the law. to the postponement they acceded and we are assured they will to the further loan. to explain to them the urgency of this additional year’s postponement, a paper was laid before them of which I inclose you a copy, and on which we are now acting. should the legislature not help us to the 93,600 D there noted, the result will be that at the end of the next year all the buildings will be compleated (the Library excepted) and will then remain unoccupied, 5. years longer, until our funds shall be free for the engagement of Professors. should they, on the other hand, give this aid, our funds will be free, at the beginning of the next year and will enable us to take measures for procuring professors in the course of that summer; and to open the University. we were all of  opinion that we ought to compleat the buildings for the 10. Professors contemplated, as well as accomodations for the students, before opening the institution. for were we to stop at any point short  of that the full establishment, and open partially, as our funds would thenceforward be absorbed by the Professors’ salaries, we should never be able to advance a step further, nor to cover the whole field of science contemplated by the law, and made the object of our care and duty. we thought it better therefore to risk a delay of 8. years for a perfect establishment, than to begin earlier and go on forever with a defective one; and we suppose it impossible that either the legislature, or their constitutents, should not consider an immediate commencement as worth the sum necessary to procure it. you will observe that in the estimate inclosed, no account is taken of our subscription monies. they are in fact too uncertain in their collection to found any necessary contracts; and we thought it better therefore to reserve them as a contingent fund, and a resource to cover miscalculations and accidents.
					Another subject on this, as on former occasions, gave us embarrasment. you may have heard of the hue and cry raised from the different pulpits on our appointment of Dr Cooper, whom they charge with unitarianism as boldly as if they knew the fact, and as presumptuously as if it were a crime and one for which, like Servetus, he should be burned: and perhaps you may have seen the particular attack made on him in the Evangelical magazine. for myself I was not disposed to regard the denunciations of these satellites of religious inquisition; but our colleagues, better judges of popular feeling thought that they were not to be altogether neglected; and that it might be better to relieve Dr Cooper, ourselves and the institutiontion institution from this crusade. I had recieved a letter from him expressing his uneasiness, not only for himself, but lest this persecution should become embarrassing to the visitors, and injurious to the institution; with an offer to resign, if we had the same apprehensions. the Visitors therefore desired the Commee of Superintendance to place him at freedom on this subject, and to arrange with him a suitable indemnification. I wrote accordingly in answer to his letter, and a meeting of trustees of the College at Columbia happening to take place soon after his reciept of my letter, they resolved unanimously that it should be proposed to, and urged on their legislature to establish a professorship of geology and mineralogy, or a professorship of law, with a salary of 1000.D. a year to be given him, in addition to that of chemistry, which is 2000.D. a year, and to purchase his collection of minerals; & they have no doubt of the legislature’s compliance. on the subject of indemnification, he is contented with the balance of the 1500.D. we had before agreed to give him, and which he says will not more than cover his actual losses of time and expences. he adds ‘it is right I should acknolege the liberality of your board with thanks. I regret the storm that has been raised on my account; for it has separated me from many fond hopes and wishes. whatever my religious creed may be, and perhaps I do not exactly know it myself, it is pleasure to reflect that my conduct has not brought, and is not likely to bring, discredit to my friends. wherever I have been, it has been my good fortune to meet with or to make ardent and affectionate friends. I feel persuaded I should have met with the same lot in Virginia had it been my chance to have settled there, as I had hoped and expected. for I think my course of conduct is sufficiently habitual to count on it’s effects.’
					I do sincerely lament that untoward circumstances have brought on us the irreparable loss of this professor, whom I have looked to as the corner stone of our edifice. I know no one who could have aided us so much in forming the future regulations for our infant institutions institution: and altho we may perhaps obtain from Europe equivalents in science, they can never replace the advantages of his experience, his knolege of the character, habits & manners of our country, his identification with it’s sentiments & principles and the high reputation he has obtained in it generally.
					In the hope of meeting you at our fall visitation, and that you will do me the favor of making this your head quarters, and of coming the day before, at least, that we may prepare our business at ease, I tender you the assurance of my great esteem & respect.
					
						
							Th: Jefferson
						
					
				